UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS

June 25, 2020
The Office of Special Education Programs (OSEP), within the U.S. Department of
Education’s (Department) Office of Special Education and Rehabilitative Services
(OSERS), issues this Question and Answer (Q & A) document in response to inquiries
concerning implementation of the Individuals with Disabilities Education Act (IDEA) Part
C use of funds in the current COVID-19 environment.
This Q & A document does not impose any additional requirements beyond those
included in applicable law and regulations. It does not create or confer any rights for or
on any person. The responses presented in this document generally constitute informal
guidance representing the interpretation of the Department of the applicable statutory
or regulatory requirements in the context of the specific facts presented here and are
not legally binding and does not establish a policy or rule that would apply in all
circumstances.
To review other Q & A documents that OSEP has provided related to COVID-19, please
visit https://sites.ed.gov/idea/topic-areas/#COVID-19. Additional information specific to
the COVID-19 pandemic may be found online at https://www.ed.gov/coronavirus.

IDEA PART C USE OF FUNDS
Q1.

What activities can be funded using IDEA Part C to address conditions caused by
the COVID-19 pandemic?

Under 34 C.F.R. § 303.501, the State lead agency (State LA) and early intervention
service (EIS) provider may use IDEA Part C funds for activities or expenses that are
reasonable and necessary to implement the State’s early intervention program for
infants and toddlers with disabilities including―
a) For direct early intervention services for infants and toddlers with disabilities and
their families under this part that are not otherwise funded through other public
or private sources (subject to 34 C.F.R. §§303.510 through 303.521);
b) To expand and improve services for infants and toddlers with disabilities and their
families under this part that are otherwise available.
Additionally, IDEA Part C funds may be used for activities that directly relate to
providing, and ensuring the continuity of, Part C services to eligible children and their
families as well as activities that support the Statewide early intervention program
including child find, public awareness, referral and evaluation, conducting child and
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

family assessments through alternative ways, developing and disseminating information
on alternative communications and service delivery options, use of videoconferencing
specific to communicating and delivering, early intervention services. The State LA and
EIS program and provider may also use IDEA Part C funds to disseminate health and
COVID-19 information to, and respond to information requests from relevant parties,
develop emergency plans to support the provision and continuity of Part C services, or
provide other information (e.g., how the State LA staff or EIS programs or providers may
provide services in different formats or locations as described in Question B-2 of the
document titled Questions and Answers on Providing Services to Children with
Disabilities During the COVID-19 Outbreak (March 12, 2020) to relevant parties who
need this information).
Relevant parties may include parents of children referred to or served by IDEA Part C,
EIS programs and providers, childcare centers, staff in other locations where early
intervention services are provided, early and regular Head Start and preschool
programs, hospitals, and primary referral sources such as physicians, shelters, foster care
programs, etc. Other activities that relate to service provision, including the provision of
service coordination, evaluations, and assessments, may also continue to be funded.
When expending Part C funds, State LAs must follow the same policies and procedures
they use when expending and accounting for their non Federal funds, consistent with
the Office of Management and Budget (OMB) Uniform Administrative Requirements,
Cost Principles, and Audit Requirements for Federal Awards (Uniform Guidance) under
2 C.F.R. §§ 200.302(a) and 200.317.
Q2.

Can State LAs and EIS providers use IDEA Part C funds to ensure the continuity of
early intervention services through telecommunications or other methods during
the COVID-19 pandemic?

Yes, in order to ensure the continuity of service coordination and early intervention
services to infants and toddlers with disabilities and their families, State LAs and EIS
providers may use IDEA Part C funds to provide early intervention services and service
coordination services by initiating or expanding the use of telecommunications (e.g.
telephone, video conferencing, or other methods). 1 The provision of services by
alternate means during the COVID-19 pandemic does not mean that all early
intervention services must be provided in this manner once a service can be provided
in person when feasible, safe, and appropriate to do so and in-person service delivery is

1 Use of telecommunications technology as a mechanism to provide service coordination and

early intervention services, including home visits for infants and toddlers with disabilities and their
families are sometimes referred to as: telehealth, tele-intervention, tele-therapy, and telepractice.
2

acceptable to the child’s family. IDEA Part C funds can be used to support activities
during the transition to in-person services.
Q3.

What are other ways that State LAs and EIS providers can ensure continuity of
services using IDEA Part C funds during the COVID-19 pandemic?

State LAs may use IDEA Part C funds for interim payments pending reimbursement from
the agency or entity that has ultimate responsibility for the payment consistent with
IDEA Part C payor of last resort requirements under 34 C.F.R. § 303.510(b) to prevent a
delay in the timely provision of appropriate early intervention services.
This may be necessary as many States use a variety of funding sources for early
intervention services, including public insurance and benefits and private insurance
and the authorities (laws, regulations, State Medicaid plans, etc.) and billing systems
around these funding sources are being revised to allow for payment for
telecommunications as a result of the COVID-19 pandemic.
Q4.

How are State LAs able to use IDEA Part C funds to increase their capacity to
provide early intervention services remotely including by purchasing
equipment?

During the COVID-19 pandemic, State LAs and local EIS providers and programs may
need to purchase equipment and related assistive technology to continue the
provision of appropriate early intervention services (including service coordination) for
eligible infants and toddlers with disabilities and their families.
If those related equipment expenditures fall within the scope of the prior approval
provided in OSERS’s October 29, 2019, Frequently Asked Questions (FAQ) on Prior
Approval for OSEP and RSA Formula Grants, State LAs are not required to submit prior
approval requests for the equipment (defined generally as $5,000 or more per item of
equipment). Under that prior approval FAQ document, grantees no longer need to
submit prior approval requests under 34 C.F.R. § 303.104(a) to OSEP for equipment that
is to be charged to IDEA funds and which is identified on, or directly related to the
implementation of, Individualized Family Service Plans (IFSPs) assistive technology
devices and other equipment needed to provide services on the IFSP.
However, if a State LA must purchase equipment that is not identified on or needed to
implement the IFSP, then the State LA must submit a detailed prior approval request to
OSEP and may submit that request electronically.
In reviewing requests for prior approval under 34 C.F.R. § 303.104(a), if OSEP determines
that an IDEA Part C program will be improved by permitting IDEA Part C funds to be
used to acquire the equipment, OSEP is authorized to allow the use of IDEA Part C funds
for those purposes.
OSEP has streamlined its current approval process to respond to the anticipated
increase in requests. When expending IDEA Part C funds, State LAs must follow the same

3

policies and procedures they use for procurements from their non-Federal funds,
consistent with the OMB Uniform Guidance for procurement under 2 C.F.R. § 200.317. 2

In addition, State LAs must use, manage, and dispose of equipment in accordance with State
laws and procedures, consistent with 2 C.F.R. § 200.313(b) and maintain appropriate records
and cost documentation as required by 2 C.F.R. § 200.302 (financial management),
2 C.F.R. § 200.333 (retention requirements for records), and 2 C.F.R. § 200.430(i) (standards for
documenting personnel expenses). Further, costs incurred that are associated with the COVID19 pandemic will be allowable only if they are reasonable, necessary, and allocable to the
grant, consistent with the Federal cost principles described in the OMB Uniform Guidance
(2 C.F.R. §§ 200.403, 200.404, and 200.405), adequately documented (2 C.F.R. § 200.403(g)), and
are consistent with the IDEA use of funds do not conflict with the applicable statutory and
regulatory provisions. For guidance on the use of Federal funds to pay for the compensation of
employees and for conference, training and travel related expenses, see Fact Sheet: Select
Questions Related to Use of Department of Education Grant Funds during the Novel Coronavirus
Disease 2019
2

4

